Citation Nr: 1645908	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  08-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include basal cell
carcinoma, melanoma, actinic keratosis, and dermatitis.

2. Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the claims file is currently held by the RO in Chicago, Illinois.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in April 2011.  A transcript of the hearing is associated with the claims file. 

In September 2011, the Board denied the claim for entitlement to service connection for a skin disorder and remanded the claim for service connection for a respiratory disorder.  The Veteran appealed the denial of service connection to the Court of Appeals for Veterans Claims (Court).  In June 2012, the Court granted a Joint Motion for Remand filed by the parties vacating the September 2011 decision to the extent it denied service connection for a skin disorder and remanded the case back to the Board.  The case returned to the Board in March 2013 where the claims for service connection for a skin disorder and respiratory disorder were both remanded for additional development.   The appeal has now returned to the Board for further appellate action. 


FINDING OF FACT

In September 2014, the Veteran's widow informed the Chicago RO that the Veteran died on September [redacted], 2014.  



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  

The Veteran's widow filed a request to substitute for the Veteran in October 2014.  The record before the Board does not establish that the Agency of Original Jurisdiction (AOJ) has made a determination as to the eligibility of the widow to substitute for the Veteran in this case.  The AOJ must make such a determination in the first instance.  See VA Fast Letter 10-30 (revised April 3, 2013).  The Board further notes that if the widow's request for substitution is denied, she may still pursue the issues on appeal as claims for accrued benefits.  See 38 C.F.R. 
§ 3.1000(a) (2015) (making a distinction between claims for accrued benefits and substitution as claims for accrued benefits are limited to consideration of the existing ratings, decisions, and evidence in the claims file at the time of the veteran's death).  


ORDER

The appeal is dismissed.




		
LANA K. JENG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


